IfeU-Mf
                                 ELECTRONIC RECORD




COA #      02-13-00060-CR                        OFFENSE:        22.021


           Curtis Roscoe Stafford v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    432nd District Court


DATE: 11/13/2014                   Publish: NO   TC CASE #:      1276266D




                         IN THE COURT OF CRIMINAL APPEALS



          Curtis Roscoe Stafford v. The State
STYLE:    ofTexas                                     CCA#:
                                                                    IfcR-/1*
         APf>£LLAMT\^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

    fk^fo$ec/                                        JUDGE:

DATE: «^W         2£> 7^>/6^                          SIGNED:                           PC:

JUDGE:    /*C                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                           j       REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD